Citation Nr: 0916257	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  06-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1967 to 
January 1969.  Service personnel records in the Veteran's 
claims file verify his status as a combat veteran, 
specifically his receipt of the Purple Heart.  See 38 
U.S.C.A. § 1154(b) (West 2002).

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating June 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to service connection for hepatitis 
C.

In November 2006, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

In August 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) for additional 
development and readjudication.  After accomplishing further 
action, the AMC continued the denial of the Veteran's claim 
(as reflected in a January 2009 supplemental statement of the 
case) and returned this matter to the Board.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Service personnel records reflect that the Veteran was 
stationed and severely wounded in the Republic of Vietnam 
during active service in 1968.

3.  Hepatitis C of unspecified etiology is first shown many 
years after the Veteran's separation from service, and is not 
shown to be related to events, disease, or injury during 
military service
CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.301, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in February 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
March 2004, January 2006, August 2007, and March 2008.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA. 
 Subsequently, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in January 2009.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).
During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
Additional notices as to this matter were provided in March 
2006, June 2006, and August 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The Veteran 
was provided a "Risk Factors for Hepatitis" questionnaire 
by the RO along with the VCAA letter dated in March 2004.  
Although the Veteran did not return the questionnaire, the 
Veteran did submit multiple statements which included his 
risk factors for hepatitis.  A review of the claims file also 
shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claim 
during the course of this appeal.  His service treatment 
records, service personnel records, and post-service VA 
treatment records pertaining to his hepatitis C diagnosis 
have been obtained and associated with his claims file.   

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection for a disability on the basis of the 
merits of such claim is focused upon (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
veteran's hepatitis C.

Medically recognized risk factors for hepatitis C include: 
(a) transfusion of blood or blood product before 1992; (b) 
organ transplant before 1992; (c) hemodialysis; (d) tattoos; 
(e) body piercing; (f) intravenous drug use (with the use of 
shared instruments); (g) high-risk sexual activity; (h) 
intranasal cocaine use (also with the use of shared 
instruments); (i) accidental exposure to blood products as a 
healthcare worker, combat medic, or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and (j) 
other direct percutaneous exposure to blood, such as by 
acupuncture with non-sterile needles, or the sharing of 
toothbrushes or shaving razors.  See VBA Training Letter 211A 
(01-02) (April 17, 2001).

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another "key point" was the 
fact that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.

It was concluded in FL 04-13 that the large majority of 
hepatitis C infections can be accounted for by known modes of 
transmission, primarily transfusion of blood products before 
1992, and injection drug use.  It also noted that 
transmission of hepatitis C virus with air gun injections was 
"biologically plausible", notwithstanding the lack of any 
scientific evidence so documenting.  It noted that it was 
"essential" that the report upon which the determination of 
service connection is made includes a full discussion of all 
modes of transmission, and a rationale as to why the examiner 
believes the air gun was the source of the hepatitis C.

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his abuse of alcohol or drugs.  See 38 C.F.R. § 
3.301(a).  The isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  Where drugs 
are used for therapeutic purposes or where use of drugs or 
addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
See 38 C.F.R. § 3.301(c)(3).

In February 1998, VA General Counsel concluded that, with 
respect to claims filed after October 31, 1990, 38 U.S.C.A. § 
105(a), as amended by section 8052 of OBRA, and as 
implemented by 38 C.F.R. § 3.1(m), precluded service 
connection of a disability resulting from alcohol or drug 
abuse on the basis of the disability's incurrence or 
aggravation in service.  See VAOPGCPREC 2-98.

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


Factual Background 

The Veteran contends that he currently suffers from hepatitis 
C as a result of his active military service, including an 
in-service injury.  Considering the claim in light of the 
above-noted legal authority, the Board finds that the weight 
of the evidence is against the claim.

Service treatment records reveal the Veteran sustained a 
blast injury while in service in Vietnam, and subsequently 
medically retired from service after the injury.  

According to a service clinical record dated in June 1968, 
the physician performed debridement and partial closure of 
wound of the right hand.  The physician described the 
operation by stating that the right upper extremity was 
thoroughly prepped and draped in the usual sterile manner.  
The physician noted that the third, fourth, and fifth digits 
had been amputated and the first and second digits were held 
with K-wires.  There was a massive open wound covering most 
of the palmar area, with tendons exposed and necrotic tissue 
which was debrided.  Minimal debridement was required on 
necrotic skin edges, the small skin flaps over the proximal 
portion were tacked into position.  The wound was thoroughly 
irrigated with normal saline and dressed in a bulky dressing.  
The clinical record cover sheet, also dated in June 1968, 
revealed that the Veteran had delayed primary closure of 
wounds under general anesthesia. 

In a September 1968 report of medical examination, the 
physician noted the amputation of the long, ring, and small 
finger at the proximal metacarpal level on the right dominant 
hand.  The Veteran was also observed to have ankylosis and 
scars over the right hand due to the blast injury.  In a 
September 1968 narrative summary included in the clinical 
record, the physician noted the Veteran had a blast injury 
that resulted in traumatic amputation.  Upon physical 
examination, the physician noted an open, granulating wound 
of the ulnar and mid aspect of the remaining hand, loss of 
long, ring, and small finger rays, and no tip pinch or active 
motion in his index ray.  The physician noted loss of tip 
sensation, and a normal laboratory data split-thickness skin 
graft from his left thigh to his right hand with the 
application of short arm cast and protective wire ladder 
splint. 
A December 1968 Medical Review Board determined the Veteran 
to be unfit for continued military service.  

In March 1969, the Veteran was granted service connection for 
his right hand. 

In February 2004 the Veteran filed a claim for service 
connection for hepatitis C.  

In a VA physician's note dated in October 2003, the physician 
stated that the Veteran was referred to that clinic due to a 
positive hepatitis C diagnosis which his private clinic was 
ill-equipped to treat.  The physician noted that the Veteran 
smoked about a pack per day, and did not drink.  The Veteran 
also stated that he had not done drugs in about 10 years.  
Following a physical examination the diagnoses was 
questionable hepatitis C.  The physician further noted that 
the Veteran was reluctant to any treatment for hepatitis C. 

In a statement from the Veteran dated in April 2004, he 
asserted that when he was operated on in a hospital in Da 
Nang, Vietnam, he was given a blood transfusion, and that the 
transfusion was the source of his hepatitis C.  

In a VA hepatology note dated in June 2005, the physician 
confirmed that the Veteran did not wish to be treated for 
hepatitis C and was not a good candidate secondary to 
depression and PTSD.  The Veteran stated that he was aware of 
three patients who were treated with significant side effects 
from hepatitis C treatments and he did not want to be in that 
position. 

In a September 2005 VA examination, the Veteran again stated 
his belief that he had a transfusion in Vietnam in 1968; 
however, the physician noted, upon review of the claims file, 
there was no documentation of any transfusion at any time 
during the Veteran's lifetime.  The Veteran admitted to being 
a heroin addict from 1972 to 1989, and that he has two 
tattoos.  He stated that he did not drink, but smoked one 
pack of cigarettes a day.  The physician diagnosed chronic, 
active hepatitis C with early hepatocellular disease and a 
normal alpha-fetoprotein.  An echocardiogram in July 2005 was 
referenced by the physician and noted to reveal diffuse 
abnormality in the liver indicating early cirrhosis.  The 
physician opined that the source of his infection of 
hepatitis C is at least as likely as not secondary to heroin 
addiction.  Furthermore, he noted that there was no 
documentation in the claims file to indicate that the Veteran 
had a blood transfusion, and his contention that the 
infection is related to his open wound operated on again at 
Brooke Army Medical Center had no merit. 

In a statement submitted in December 2005, the Veteran 
asserted that he had never shared needles when he was a 
heroin addict and always made sure that he used his own.  He 
stated that he always carried his own paraphernalia, and 
never snorted any kind of drugs.  He further stated that his 
two tattoos were done within the United States and that new 
needles were used both times.  Therefore, his hepatitis C 
must be related to his surgeries in Vietnam. 

In a VA examination report dated in October 2008, the Veteran 
was again examined to determine the etiology of his hepatitis 
C.  The Veteran gave a similar history of a blast wound in 
Vietnam, multiple surgeries, and the diagnosis of hepatitis C 
without treatment.  The physician noted the Veteran's risk 
factors including his two tattoos and intravenous drug use, 
as well as his claim of a transfusion during surgery in 
Vietnam.  However, the physician also noted that the claims 
file lacked any reference to a transfusion.  The physician 
diagnosed chronic active hepatitis C, with etiology 
undetermined.  The physician also noted that it would be 
purely speculative to guess the specific cause of the 
Veteran's hepatitis C.  

The RO returned the claims file to the physician for an 
opinion as to the probable cause of the hepatitis C.  The 
physician noted that in reviewing the claims file and medical 
records, the only etiology that may have caused his hepatitis 
C was the use of intravenous drugs which the Veteran admitted 
to using in the past; therefore, the likely cause was the use 
of intravenous drugs. 

Analysis

As noted above, service treatment records do not reveal any 
findings, diagnosis, or treatment of a chronic liver 
disability during active service.  Nor do the service 
treatment records indicate that the veteran received any 
blood transfusions during service.  Objective medical 
findings of hepatitis C are first shown in 2004, many years 
after separation from active service.  

In this case, there is no competent evidence relating the 
post-service diagnosis of hepatitis C to any established 
event in service.  Furthermore, the Veteran has reported 
several post-service risk factors, including two tattoos and 
seventeen years of intravenous heroin use.  The record also 
includes no competent medical opinion establishing a nexus or 
medical relationship between hepatitis C diagnosed post- 
service and events during the Veteran's active service, 
including partial right hand amputation and severe deformity, 
and neither he nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.  
In fact, upon review of the claims file during the September 
2005 and October 2008 VA examinations, the physician opined 
it was more likely that the hepatitis C was contracted 
through intravenous drug use.  Consequently, the Board finds 
that entitlement to service connection for hepatitis C is not 
warranted.

In connection with the claims, the Board also has considered 
the assertions the Veteran has advanced on appeal in multiple 
written statements and during his November 2006 hearing.  
However, the Veteran cannot establish a service connection 
claim on the basis of his assertions, alone.  While the Board 
does not doubt the sincerity of the Veteran's belief that his 
current hepatitis C diagnosis is associated with military 
service, this claim turns on a medical matter--the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson lacking the 
appropriate medical training or expertise, the Veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
these assertions in this regard simply do not constitute 
persuasive evidence in support of the claim for service 
connection.

For the foregoing reasons, the claim for service connection 
for hepatitis C must be denied.  In arriving at the decision 
to deny the claims, the Board has considered the 
applicability of the benefit-of-the- doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


